The Lincoln National Life Insurance Company Lincoln Life Variable Annuity Account N Lincoln ChoicePlus Assurance (L Share) Supplement to the Prospectus dated May 1, 2009 as supplemented This supplement dated , 2009, introduces a new annuity payout option for your individual variable annuity contract. It is for informational purposes and requires no action on your part. This supplement adds new provisions to your prospectus located inthe Charges and Other Deductions – Rider Charges section and The Contracts – Annuity Payouts section. The Lincoln SmartIncomeSMInflationFixed Annuity Payout Option (“Lincoln SmartIncomeSMInflation”) is an annuity payout option that provides: · Scheduled Payments (the periodic annuity payouts under this rider) for the life of the annuitant and secondary life (secondary life may also be referred to as joint life), if applicable, that may change each January based on changes in the Consumer Price Index-Urban (CPI). The CPI is the non-seasonally adjusted U.S. City Average All Items Consumer Price Index for all Urban Consumers published by the U.S. Bureau of Labor Statistics and is widely used to measure inflation. · A Guaranteed Minimum Scheduled Payment. · A death benefit based on the Reserve Value. · A Reserve Value from which additional withdrawals, called Unscheduled Payments, may be taken at any time as long as the Reserve Value is greater than zero and up to the amount of the Reserve Value less any related charges and taxes. Please note that any Unscheduled Payments may significantly reduce your future Scheduled Payments, Guaranteed Minimum Scheduled Payment, as well as the Reserve Value, and may result in the early termination of the Lincoln SmartIncomeSMInflation. Carefully consider this before deciding to take an Unscheduled Payment. All or a portion of your contract value may be used to fund Lincoln SmartIncomeSMInflation. Once you make this election, the portion of your contract value used to fund Lincoln SmartIncomeSMInflation will no longer be invested in the variable subaccounts in your contract. If only a portion of your contract value is used to fund Lincoln SmartIncomeSMInflation, the remainder of the contract value must be used to fund another annuity payout option. Additional annuity payout options are described in your prospectus. The Lincoln SmartIncomeSM Inflation may not be available for purchase in the future as we reserve the right not to offer it for sale. The availability of Lincoln SmartIncomeSMInflation will depend upon your state’s approval of the contract rider. We also reserve the right to substitute an appropriate index for the CPI, if: 1. The CPI is discontinued, delayed, or otherwise not available for this use; or 2. The composition, base or method of calculating the CPI changes so that we deem it inappropriate for use. If the CPI is discontinued, delayed or otherwise not available, or if the composition, base or method of, calculating the CPI changes so that we deem it inappropriate for use in Lincoln SmartIncomeSMInflation, we will substitute an appropriate index for the CPI. In the case of a substitution, we will give you written notification at least 30 days in advance of this change, as well as provide you with an amendment to the prospectus. We will attempt to utilize a substitute index generated by the government that is a measure of inflation. We will not substitute an index created by us or one of our affiliates. Upon substitution of the CPI, annuity payment values will be calculated consistent with the formulas currently used but with different index values for calculating the Scheduled Payment and Reserve Value adjustments. If we substitute a different index of the CPI you may cancel the rider per the terms of the termination provisions of Rider and may be subject to an Unscheduled Payment charge. See Termination and Unscheduled Payment section of this supplement. Expense Tables. The following section will be inserted at the end of the Expense Table section of your prospectus, immediately prior to the table that outlines the maximum/minimum fund fees. The next table describes the maximum Unscheduled Payment charge for the Lincoln SmartIncomeSMInflationon and after the Annuity Commencement Date. Refer to the Expense Tables of your prospectus for all other fees and charges associated with your variable annuity contract and other optional riders. Maximum Lincoln SmartIncomeSM InflationUnscheduled Payment charge (as a percentage of the Unscheduled Payment):7%* *The Unscheduled Payment charge percentage is reduced over time. The later the Unscheduled Payment occurs, the lower the charge with respect to that Unscheduled Payment. A new Rider Year starts on each Rider Date anniversary.The charge is applied only to amounts in excess of the annual 10% Reserve Value free amount. See Charges and Other Deductions. See The Contracts, Annuity Payouts, Annuity Options for a detailed description of Reserve Value. The following section will be inserted at the end of the Charges and Other Deductions – Other Charges and Deductions section of the prospectus. Charges for Lincoln SmartIncomeSMInflation. There is no charge for Lincoln SmartIncomeSM Inflation unless Unscheduled Payments are taken. Unscheduled Payment Charges The following table describes the Unscheduled Payment charge for the Lincoln SmartIncomeSMInflationon and after the Annuity Commencement Date.See Reserve Value and Unscheduled Payments later in this Supplement. Lincoln SmartIncomeSM InflationUnscheduled Payment charge (as a percentage of the Unscheduled Payment)* Rider Year12345678+ Charge7%7%7%6%5%4%3%0% * A new Rider Year starts on each Rider Date anniversary.The charge is applied only to amounts in excess of the annual 10% Reserve Value free amount. See The Contracts, Annuity Payouts, Annuity Options for a detailed description of Reserve Value. Unscheduled Payments of up to 10% of the then current Reserve Value may be taken each Rider Year without charge, as long as the then current Reserve Value is greater than zero. The Unscheduled Payment charge is assessed against Unscheduled Payments in excess of 10% of the then current Reserve Value in a Rider Year. Unscheduled Payments that do not exceed on a cumulative basis more than 10% of the then current Reserve Value each year are not subject to an Unscheduled Payment charge. If an Unscheduled Payment is subject to an Unscheduled Payment charge the charge will be deducted from the Unscheduled Payment so that you will receive less than the amount requested. If the annuitant or secondary life is diagnosed with a terminal illness or confined to an extended care facility after the first Rider Year, then no Unscheduled Payment charges are assessed on any Unscheduled Payment. The Unscheduled Payment charge is also waived upon payment of a death benefit as described below. The following section is inserted immediately prior to the General Information paragraph of The Contracts, Annuity Payouts, Annuity Options section of the prospectus. Lincoln SmartIncomeSMInflation. Lincoln SmartIncomeSM Inflation offers a Scheduled Payment for the life of the annuitant and the secondary life if applicable. You must wait at least one year from the effective date of the contract to elect Lincoln SmartIncomeSM Inflation.For non-qualified annuities the annuitant and joint annuitant must be at least 50 years of age and not older than 85 years of age (50 years and not more than 75 years of age for qualified annuities). The minimum contract value that may be credited to this annuity payout option is $50,000 and the maximum is You may consider electing this annuity payout option if you would like an annuity payout that may increase or decrease as inflation, as measured by the CPI, increases or decreases. Lincoln SmartIncomeSM Inflation also provides a guaranteed minimum payout, death benefits and access to the Reserve Value from which you can take Unscheduled Payments. We offer other fixed annuity payout options that have a higher income factor and would result in a higher payment than Lincoln SmartIncomeSM Inflation but do not offer Unscheduled Payments or a death benefit. You should carefully consider whether or not Lincoln SmartIncomeSM Inflation is the appropriate choice for you. All or a portion of your contract value may be used to fund the Lincoln SmartIncomeSMInflation. You may select both Lincoln SmartIncomeSM Inflationand another annuity payout option at the same time by allocating less than 100% of your contract value to Lincoln SmartIncomeSMInflationand the remainder to the other annuity payout option. If only a portion of your contract value is used to fund Lincoln SmartIncomeSMInflation, the remainder of the contract value must be used to fund another annuity payout option. Rider Year and Rider Date. The Rider Date is the effective date of the Rider. The Rider Date anniversary is the same calendar day as the Rider Date each calendar year. A Rider Year is each 12-month period starting with the Rider Date and starting each Rider Date anniversary after that. Scheduled Payment and Guaranteed Minimum Scheduled Payment. Scheduled Payments are annuity payouts for the life of the annuitant (and secondary life if applicable).You choose when payments will begin and whether the Scheduled Payment is paid monthly, quarterly, semi-annually or annually. Once the Scheduled Payment frequency is established it cannot be changed. The frequency of the Scheduled Payments will affect the dollar amount of each Scheduled Payment. For example, a more frequent payment schedule will reduce the dollar amount of each Scheduled Payment. The first payment must be at least 30 days after the Rider Date and before the first Rider Date anniversary. The Scheduled Payment will be adjusted either up or down on an annual basis depending on the percentage change of the CPI. Scheduled Payments are also adjusted for Unscheduled Payments, any related Unscheduled Payment charge and any deduction for premium taxes. If adjustments to the Scheduled Payment cause it to be less than the Guaranteed Minimum Scheduled Payment, as adjusted, you will receive the Guaranteed Minimum Scheduled Payment, as adjusted, unless Unscheduled Payments have reduced the Reserved Value to zero, in which case the rider will terminate. Lincoln SmartIncomeSM Inflation also provides a Guaranteed Minimum Scheduled Payment which is initially equal to the first Scheduled Payment. The Guaranteed Minimum Scheduled Payment may be adjusted for Unscheduled Payments, any related Unscheduled Payment charge and any deductions for premium taxes, but is not adjusted for changes in the CPI. (See further discussion and example of reductions to the Scheduled Payment and Guaranteed Minimum Scheduled Payment for Unscheduled Payment in the Unscheduled Payment section below.) The initial Scheduled Payment is calculated by multiplying the contract value allocated to Lincoln SmartIncomeSM Inflation, reduced for any premium tax,by an income factor.The income factor is based upon: • the age and sex of the annuitant and secondary life; •the frequency of the Scheduled Payments; •the Scheduled Payments start date. For a given contractowner with the same characteristics (sex, age, frequency of annuity payouts and annuity payout start date) the income factor for a fixed lifetime annuity payout option would be higher than the income factor for Lincoln SmartIncomeSMInflation.You may request an illustration of annuity values prior to purchasing Lincoln SmartIncomeSMInflationwhich will illustrate the Scheduled Payment and Guaranteed Minimum Scheduled Payment you may expect. Reserve Value. The Reserve Value is a value we establish to determine the amount available for Unscheduled Payments and the death benefit, if any. The initial Reserve Value on the Rider Date is equal to the amount of the contract value used to purchase Lincoln SmartIncomeSM Inflation,less any outstanding premium taxes that have not been previously deducted . Each January 1, the Reserve Value will be adjusted either up or down by the percentage change in the CPI during the preceding calendar year, as described below. The Reserve Value is decreased dollar for dollar by any Scheduled or Unscheduled Payments and related Unscheduled Payment charges or any premium taxes. There is no minimum floor to the Reserve Value. If the Reserve Value falls to zero because of Scheduled Payments and/or negative CPI Adjustments (other than due to deduction of Unscheduled Payments and related Unscheduled Payment charges and taxes) there will be no more annual adjustments to the Reserve Value and there will be no more Unscheduled Payments or death benefit. However, the Scheduled Payments will continue for the life of the annuitant and secondary life, if applicable. If the deduction of an Unscheduled Payment and related Unscheduled Payment charge reduces the Reserve Value to zero the Lincoln SmartIncomeSMInflationwill terminate. Adjustment of the Scheduled Payment and Reserve Value. Each January 1st (Adjustment Date) the Scheduled Payment and Reserve Value may be adjusted up or down by the same percentage, which will be the percentage change in the CPI during the preceding calendar year. The CPI is the non-seasonally adjusted U.S. City Average All Items Consumer Price Index for all Urban Consumers and is published monthly by the United States Department of Labor, Bureau of Labor Statistics (BLS). The CPI measures over time the average price change paid by urban consumers for consumer goods and services. The CPI is published as a number (CPI Value).You may obtain information regarding the CPI from BLS electronically (www.bls.gov/cpi), through subscriptions to publications, and via telephone and fax, through automated recordings. The adjustment to the Scheduled Payment and to the Reserve Value each Adjustment Date may be positive or negative, depending upon whether the CPI Value has risen or fallen in the preceding calendar year. A rise in the CPI Value will result in a positive adjustment. A fall in the CPI Value will result in a negative adjustment. The percentage change in the CPI is measured by the change in the CPI Value published each December immediately preceding the Adjustment Date compared to either the initial CPI Value (first adjustment) or the CPI Value published in December two calendar years preceding the Adjustment Date (all subsequent adjustments after the first).The CPI Value published in December is the CPI Value for the month of November. The first adjustment to the Scheduled Payment and Reserve Value will be made on the next Adjustment Date following the Rider Date. For the first adjustment the initial CPI Value will be the CPI Value published in the month preceding the Rider Date. The calculation of the first adjustment percentage will be equal to [(i)/(ii)] where: (i) is the CPI Value published in December of the calendar year immediately preceding the Adjustment Date (ii) is the initial CPI Value Following is an example of the calculation of the first adjustment percentage and the first adjustment to the Reserve Valueusing hypothetical CPI values: Initial Reserve Value on Rider Date 4/15/2009 $150,000.00 Initial Scheduled Payment on 4/15/20098,000.00 Initial CPI Value 150 CPI Value published in December 2009 155 Adjustment percentage (155/150) 1.0333333333 Reserve Value Adjustment 1/1/2010 ($150,000 x 1.0333333333) $155,000.00 Scheduled Payment Adjustment 1/1/2010 (8,000 x $ 8,266.67 Subsequent adjustments will be calculated on each subsequent Adjustment Date. Subsequent adjustments will be based upon the percentage change in theCPI Value published in December immediately preceding the Adjustment Date compared with the CPI Value published two calendar years prior to the Adjustment Date.
